PARTICIPATION AGREEMENT

THIS AGREEMENT made the 2nd day of December, 2002

BETWEEN:

PATCH ENERGY INC.

(herein called "Patch")

OF THE FIRST PART

AND:

FAIRCHILD INTERNATIONAL CORPORATION

(herein called "Fairchild")

OF THE SECOND PART

WHEREAS:

Pursuant to the terms of a farmout and joint operating agreement dated May 1,
2002 (the "Farmout Agreement") between Patch, True Energy Inc. and Arsenal
Capital Inc., Patch has the right to earn a 12.5% interest (the "Interest") in
the Farmout Lands (as defined in the Farmout Agreement) by incurring 15.625% of
the costs (the "Initial Costs") associated with the Test Wells (as defined in
the Farmout Agreement);

Fairchild is desirous of earning up to a one-third (1/3) share of the Interest
(the "Partial Interest"), being a 4.167% interest in the Farmout Lands in
consideration of incurring an equal portion of the Costs to a maximum of 5.208%
of the costs associated with the Test Wells.

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties hereto agree as follows:

PARTICIPATION

Patch hereby agrees to grant to Fairchild the right to earn the Partial
Interest.

In order to earn the Partial Interest Fairchild shall fund such portion of the
Costs, otherwise to be incurred by Patch pursuant to the terms of the Farmout
Agreement, as is equal to the amount of the Partial Interest to be earned by
Fairchild (the "Partial Costs") and in this regard Fairchild shall pay such
Partial Costs as and when requested by Patch in order that Patch may fulfil its
obligations under the Farmout Agreement in respect of the Partial Costs provided
that, if Fairchild fails to make any such payments, its right to earn the
Partial Interest shall cease and this Agreement shall be terminated.

In circumstances where Fairchild incurs all the Partial Costs, it shall have
earned the right to the Partial Interest and, in such instance, Patch shall use
its reasonable best efforts to seek the consents necessary to assign the Partial
Interest to Fairchild provided that, if such consents are not obtained, Patch
shall hold the Partial Interest in trust for Fairchild.

REPRESENTATIONS AND WARRANTIES OF PATCH

Patch represents and warrants to Fairchild in order to induce Fairchild to enter
into this Agreement, as follows:

the Farmout Agreement is in good standing, not in default and enforceable by
Patch in accordance with its terms;

Patch has not assigned, transferred, optioned or otherwise encumbered the
Interest except as provided for herein; and

Patch has all corporate authority and has obtained any and all consents required
to enter into this Agreement.

REPRESENTATIONS AND WARRANTIES OF FAIRCHILD

Fairchild represents and warrants to Patch in order to induce Patch to enter
into this Agreement that Fairchild has all corporate authority and has obtained
any and all consents required to enter into this Agreement.

COVENANTS OF PATCH

Patch covenants with Fairchild that it shall:

upon receipt of any payments from Fairchild pursuant to section 1.2 hereof,
advance those payments to True in accordance with the terms of the Farmout
Agreement;

keep Fairchild informed in a timely manner of the operations under the Farmout
Agreement and shall provide Fairchild with copies of any data it shall receive
of the Test Wells; and

upon Fairchild having earned the Partial Interest, forthwith upon receipt of
same, forward any revenues received by Patch on account of the Partial Interest
to Fairchild.

GENERAL

Time shall be of the essence in this Agreement.

This Agreement may be executed in counterpart and delivered by facsimile
transmission and each counterpart, once so delivered to the other party, shall
be binding on the parties.

This Agreement shall be subject to, interpreted, construed and enforced in
accordance with the laws in effect in the Province of British Columbia. Each
party accepts the jurisdiction of the courts of the Province of British
Columbia.

This Agreement supersedes and replaces all other agreements, documents,
discussions and verbal understandings between the parties with respect to the
Farmout Agreement and contains the entire agreement between the parties.

The address for service of notices for each party is:

To Patch:

Patch Energy Inc.
100 - 856 Homer Street
Vancouver, BC V6B 2W5
Attention: George Tsafalas

 

To Fairchild:

Fairchild International Corporation
100 - 856 Homer Street
Vancouver, BC V6B 2W5
Attention: George Tsafalas

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and each of their respective successors and assigns.

Each of the parties covenant and agree to do such Partial acts and execute and
deliver all such Partial documents, conveyance and transfers as may be
reasonably requested or required by one of the parties, in order to fully
perform and carry out the terms of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
set out above.

PATCH ENERGY INC.


/s/ George Tsafalas
Per:
Authorized Signatory



FAIRCHILD INTERNATIONAL CORPORATION


/s/ George Tsafalas
Per:
Authorized Signatory

